DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 07/27/2022 are acknowledged and have been fully considered. Claims 1, 2, 5, 8, 10 and 11 have been amended; claims 12-15 have been canceled; no claims have been added or withdrawn. Claims 1-11, 16 and 17 are now pending and under consideration.
The previous objection to the drawings have been withdrawn, in light of the amendments to Fig. 2.
The previous objections to claims 1, 2 and 11 have been withdrawn, in light of the amendments the claims.
The previous rejections of claims 5, 8 and 10 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments the claims.

Applicant's arguments on pages 8-9 of the remarks with respect to the rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0047252 to Merzhaeuser et al. in view of Applicant-admitted prior art (AAPA) have been fully considered, but they are not persuasive. Specifically, Applicant asserts that: (1) Merzhaeuser fails to teach or suggest that the simultaneously producing further comprises cutting the component contour into the infused semi-finished fibrous pack to form the two or more fiber composite components (page 8), (2) AAPA “[refers] to the problems of cutting components in the prior art [and] discussions of the problems in the prior art associated with the cutting process should not be used to support cutting the component as described in Merzhaeuser” (pages 8-9), (3) AAPA does not teach cutting an infused semi-finished fibrous pack that is infused with matrix material as claimed (page 9), and (4) Merzhaeuser teaches away from cutting (page 9).
The examiner does not disagree that Merzhaeuser appears to lack a clear teaching as to whether the simultaneously producing further comprises cutting the component contour into the infused semi-finished fibrous pack to form the two or more fiber composite components. However, the examiner respectfully disagrees with Applicant’s other remarks. 
Merzhaeuser teaches structural layers 138 stacked and separated by a separation layer 144 (e.g., “planar separation element”), each of the structural layers 138 including composite rods 126 formed of fibers 134 (e.g., “fibrous material”), where the composite rods 126 are infused with a wetting material 140 (e.g., “matrix material”), and where the separation layer 144 is, for example, a porous material or has a mesh-like structure with holes (as depicted by at least Figs. 4-12 and as discussed by at least ¶ 0032-0044). Therefore, Merzhaeuser teaches a method comprising “simultaneously producing two or more fiber composite components, each of the two or more fiber composite components having a component contour, wherein the simultaneously producing comprises: providing one or more fibrous materials, one or more planar separation elements, and one or more matrix materials, wherein the one or more planar separation elements are permeable to the one or more matrix materials; producing a semi-finished fibrous pack by disposing the one or more fibrous materials layer-by-layer so as to form semi-finished fibrous products stacked on top of one another, wherein the one or more planar separation elements are disposed between the semi-finished fibrous products; infusing the semi-finished fibrous pack with the one or more matrix materials,” as recited by independent claim 1, under a broadest reasonable interpretation.
While Merzhaeuser appears to lack a clear teaching as to whether the simultaneously producing further comprises cutting the component contour into the infused semi-finished fibrous pack to form the two or more fiber composite components, AAPA teaches a method including simultaneously producing two or more fiber composite components by cutting a component contour into an infused semi-finished fibrous pack to form the two or more fiber composite components (as depicted by at least Fig. 2 of Applicant’s originally-filed drawings and as discussed by at least page 3, line 3 – page 4, line 8, page 5, lines 2-6, page 10, lines 27-28 & page 11, line 24 – page 12, line 8 of Applicant’s substitute specification filed 10/24/2019). AAPA teaches that it was well-known and beneficial at the time of Applicant’s invention to cut a component contour into a fiber composite component to form two or more fiber composite components. AAPA was not relied upon for disclosure of any problems associated with cutting.
¶ 0047 & 0051 of Merzhaeuser teach possible embodiments of a manufacturing method; however, no part of ¶ 0047 & 0051 of Merzhaeuser, nor any other portion of Merzhaeuser, teaches away from cutting the component contour into the infused semi-finished fibrous pack to form the two or more fiber composite components. Instead, in sharp contrast to Applicant’s remarks, Merzhaeuser expressly states in ¶ 0053 that: “While only certain features of the invention have been illustrated and described herein, many modifications and changes will occur to those skilled in the art. It is, therefore, to be understood that the appended claims are intended to cover all such modifications and changes as fall within the true spirit of the invention.”
Also, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the examiner respectfully maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Merzhaeuser with the teachings of AAPA such that the simultaneously producing further comprises cutting the component contour into the infused semi-finished fibrous pack to form the two or more fiber composite components to provide the two or more fiber composite components with a particular shape, via the cutting, that is suitable for a particular application of the two or more fiber composite components.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites “the cutting direction is aligned at an angle to the surface orthogonal of the one or more planar separation elements” in lines 4-5, which appears to be a misstating of --the cutting direction is aligned at an angle to the surface orthogonal [[of]] to the one or more planar separation elements--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0047252 to Merzhaeuser et al. (hereinafter: “Merzhaeuser”) in view of Applicant-admitted prior art (hereinafter: “AAPA”).
With respect to claim 1, Merzhaeuser teaches a method comprising: simultaneously producing two or more fiber composite components, each of the two or more fiber composite components having a component contour, wherein the simultaneously producing comprises: providing one or more fibrous materials, one or more planar separation elements, and one or more matrix materials, wherein the one or more planar separation elements are permeable to the one or more matrix materials; producing a semi-finished fibrous pack by disposing the one or more fibrous materials layer-by-layer so as to form semi-finished fibrous products stacked on top of one another, wherein the one or more planar separation elements are disposed between the semi-finished fibrous products; infusing the semi-finished fibrous pack with the one or more matrix materials [as depicted by at least Figs. 4-12 and as discussed by at least ¶ 0032-0044, structural layers 138 are stacked and separated by a separation layer 144 (e.g., “planar separation element”), each of the structural layers 138 including composite rods 126 formed of fibers 134 (e.g., “fibrous material”), where the composite rods 126 are infused with a wetting material 140 (e.g., “matrix material”), and where the separation layer 144 is, for example, a porous material or has a mesh-like structure with holes].
Merzhaeuser appears to lack a clear teaching as to whether the simultaneously producing further comprises cutting the component contour into the infused semi-finished fibrous pack to form the two or more fiber composite components.
AAPA teaches a method including simultaneously producing two or more fiber composite components by cutting a component contour into an infused semi-finished fibrous pack to form the two or more fiber composite components (as depicted by at least Fig. 2 of Applicant’s originally-filed drawings and as discussed by at least page 3, line 3 – page 4, line 8, page 5, lines 2-6, page 10, lines 27-28 & page 11, line 24 – page 12, line 8 of Applicant’s substitute specification filed 10/24/2019).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Merzhaeuser with the teachings of AAPA such that the simultaneously producing further comprises cutting the component contour into the infused semi-finished fibrous pack to form the two or more fiber composite components to provide the two or more fiber composite components with a particular shape, via the cutting, that is suitable for a particular application of the two or more fiber composite components.

With respect to claim 2, Merzhaeuser modified supra teaches the method as claimed in claim 1, comprising: separating the infused semi-finished fibrous pack at the one or more planar separation elements (as depicted by at least Fig. 11 and as discussed by at least ¶ 0040-0041 of Merzhaeuser).

With respect to claim 3, Merzhaeuser modified supra teaches the method as claimed in claim 1, wherein the cutting comprises using a fluid comprising an abrasive material (as discussed in detail above with respect to claim 1, and as depicted by at least Fig. 2 of Applicant’s originally-filed drawings and as discussed by at least page 3, lines 3-4, page 3, line 21 – page 4, line 8, page 5, lines 4-6 & page 12, lines 5-8 of Applicant’s substitute specification filed 10/24/2019 of AAPA).

With respect to claim 4, Merzhaeuser modified supra teaches the method as claimed in claim 1, wherein the one or more planar separation elements are barrier films and have a plurality of passage openings (as discussed in detail above with respect to claim 1, and as discussed by at least ¶ 0039 of Merzhaeuser).

With respect to claim 5, Merzhaeuser modified supra teaches the method as claimed in claim 1, wherein the one or more planar separation elements consists of at least one of: a permeable woven fabric; a mesh element; a chemical barrier layer; or an adhesive layer (as discussed in detail above with respect to claim 1; because a permeable woven fabric, a mesh element, a chemical barrier layer, and an adhesive layer are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 6, Merzhaeuser modified supra teaches the method as claimed in claim 1, wherein each of the one or more planar separation elements comprises separation element portions, and the separation element portions are disposed in portions between neighboring semi-finished fibrous products [it is apparent from at least Figs. 10 & 12 of Merzhaeuser that the separation layers 144 each include a plurality of definable portions (e.g., “separation element portions”) and that the plurality of definable portions of each of the separation layers 144 are sandwiched by a respective neighboring pair of the structural layers 138].

With respect to claim 7, Merzhaeuser modified supra teaches the method as claimed in claim 1, wherein a respective one of the one or more separation elements is disposed completely between two neighboring semi-finished fibrous products (apparent from at least Figs. 10 & 12 of Merzhaeuser).

With respect to claim 8, Merzhaeuser modified supra teaches the method as claimed in claim 1, wherein: a cutting direction is aligned so as to be parallel to a surface orthogonal to the one or more planar separation elements; or the cutting direction is aligned at an angle to the surface orthogonal of the one or more planar separation elements (as discussed in detail above with respect to claim 1, and as depicted by at least Fig. 2 of Applicant’s originally-filed drawings and as discussed by at least page 3, lines 3-4, page 3, line 21 – page 4, line 8, page 5, lines 4-6 & page 12, lines 5-8 of Applicant’s substitute specification filed 10/24/2019 of AAPA; because a cutting direction is aligned so as to be parallel to a surface orthogonal to the one or more planar separation elements and the cutting direction is aligned at an angle to the surface orthogonal of the one or more planar separation elements are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 9, Merzhaeuser modified supra teaches the method as claimed in claim 1, wherein the two or more fiber composite components have a planar geometry (apparent from at least Figs. 5-15 of Merzhaeuser).

With respect to claim 10, Merzhaeuser modified supra teaches the method as claimed in claim 1, wherein the one or more matrix materials consists of at least one of: a plastic material, a thermoplastics material, a thermosetting plastics material, a ceramic, a cement, a concrete, a metal, or carbon (as discussed by at least ¶ 0038 of Merzhaeuser; because a plastic material, a thermoplastics material, a thermosetting plastics material, a ceramic, a cement, a concrete, a metal, and carbon are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 11, Merzhaeuser modified supra teaches the method as claimed in claim 1, wherein the one or more fibrous materials are at least one of: organic fibers, carbon fibers, inorganic fibers, glass fibers, or natural fibers (as discussed by at least ¶ 0034 of Merzhaeuser; because organic fibers, carbon fibers, inorganic fibers, glass fibers, and natural fibers are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 16, Merzhaeuser modified supra teaches the method as claimed in claim 4, wherein the plurality of passage openings are uniformly distributed throughout the respective barrier film (as discussed in detail above with respect to claims 1 and 4, and as discussed by at least ¶ 0039 of Merzhaeuser).

Claims 17 is are rejected under 35 U.S.C. 103 as being unpatentable over Merzhaeuser in view of AAPA, and in view of U.S. Patent Application Publication No. 2007/0107220 to Bakhuis et al. (hereinafter: “Bakhuis”).
With respect to claim 17, Merzhaeuser modified supra teaches the method as claimed in claim 4, wherein each of the barrier film comprises a polymeric material (as discussed by at least ¶ 0039); however, Merzhaeuser appears to lack a clear teaching as to whether the polymeric material includes polyethylene.
Bakhuis teaches using a barrier film comprising polyethylene as a separation layer when manufacturing a fiber composite component for a wind turbine rotor blade from a fiber material and a matrix material (as discussed by at least ¶ 0012-0014 & 0016).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Merzhaeuser with the teachings of Bakhuis such that the polymeric material includes polyethylene because Merzhaeuser expressly indicates no limitation the material(s) that form the separation layers so long as the separation layers are able to be attached and later removed from the structural layers 138 (as discussed by at least ¶ 0039 of Merzhaeuser), and Bakhuis, as discussed in detail above, demonstrates that polyethylene is a suitable polymeric material for forming such a separation layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747